                         Case 09-01466-LMI   Doc 785   Filed 10/30/20     Page 1 of 18




           TAGGED OPINION




           ORDERED in the Southern District of Florida on October 30, 2020.




                                                       Laurel M. Isicoff
                                                       Chief United States Bankruptcy Judge
___________________________________________________________________________




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
           In Re:

           ALL AMERICAN SEMICONDUCTOR,                   Chapter 11
           INC., et al.,                                 (Jointly Administered)
                                                         Case No. 07-12963-BKC-LMI
                 Debtor,
           _____________________________________/

           AASI Creditor Liquidating Trust, by and Adv. Case No. 09-01466-BKC-LMI
           Through Kenneth A. Welt, Liquidating
           Trustee, Pursuant to the confirmed Third
           Amended Plan of Liquidation of The
           Official   Committee     of   Unsecured
           Creditors,

                    Plaintiff,

           vs.

           Data Systems International, Inc.,

                 Defendant.
           _____________________________________/
             Case 09-01466-LMI        Doc 785       Filed 10/30/20   Page 2 of 18




                MEMORANDUM OPINION GRANTING MOTION TO
                 DISMISS THE THIRD AMENDED COMPLAINT
                  AGAINST DATA SYSTEMS INTERNATIONAL

       This matter came before the Court for hearing on June 29, 2020 (the

“Hearing”), on the Motion to Dismiss the Third Amended Complaint Against Data

Systems International (ECF #779) (the “Motion to Dismiss”) filed by Data Systems

International, Inc. (“DSI” or “Defendant”). The Court has reviewed the Motion to

Dismiss, as well as the Response1 and the Reply2. For the reasons set forth

below, the Motion to Dismiss is GRANTED, and the Third Amended Complaint

(ECF #542) (the “Third Amended Complaint”) is DISMISSED WITH PREJUDICE.3

                                    PROCEDURAL HISTORY4

       The Plaintiff, the AASI Creditors Liquidating Trust by and through its

Liquidating Trustee (“Plaintiff”), initiated this adversary proceeding on April 24,

2009, with its first Complaint, as amended, against DSI and 16 other defendants

(ECF #2) (the “First Amended Complaint”). On June 29, 2009, in response to

the First Amended Complaint, DSI filed a Motion to Dismiss Amended Complaint

or for Abstention (ECF #143). The Court abated and stayed this adversary

proceeding as to DSI on July 21, 2010 (ECF #287), pursuant to an agreement

between the parties and allowed the Plaintiff to seek arbitration with respect to


1 Response In Opposition To: DSI’s Dismiss Third Amended Complaint Against Data Systems
International (ECF #783) (the “Response”).
2 Reply In Support Of Motion To Dismiss Third Amended Complaint Against Data Systems

International (ECF #784) (the “Reply”).
3 The parties agreed at oral argument that the operative complaint is the Third Amended

Complaint.
4 The following constitute this Court’s findings of fact and conclusions of law in accordance with

Fed. R. Civ. P. 52 made applicable to this adversary proceeding by virtue of Fed. R. Bankr. P.
7052.
                                                2
             Case 09-01466-LMI        Doc 785      Filed 10/30/20    Page 3 of 18




the dispute with DSI, as contemplated by the operative agreement between All

American Semiconductor Inc. (“AASI”) and DSI.5

       The Plaintiff filed its Second Amended Complaint (ECF #302) (the “Second

Amended Complaint”) on July 28, 2010. Certain defendants, including Oracle

USA, Inc. (f/k/a PeopleSoft USA, Inc.) (“Oracle”), filed motions to dismiss the

Second Amended Complaint.6 The Court previously granted in part and denied

in part those motions to dismiss in its Memorandum Opinion on Defendants’

Motion to Dismiss (ECF #521) (the “Oracle Opinion”).

       The Plaintiff then filed its Third Amended Complaint (ECF #542) on

February 22, 2013.7 Nearly seven years later, having taken no action in the

adversary proceeding with respect to DSI, the Plaintiff filed an Arbitration

Demand against DSI before the American Arbitration Association. DSI then filed

a Motion To Lift Stay And To Dismiss Third Amended Complaint Against Data

Systems International (ECF #759) (the “Lift Stay Motion”) on the grounds that the

Plaintiff had waived the right to arbitrate and the Plaintiff’s claims were time-

barred based on contractual limitations. The Court granted the Lift Stay Motion,

ruling that the Plaintiff had waived its right to arbitrate, and directed this




5 The Court also entered its Memorandum Opinion On Orders Granting In Part And Denying In
Part Motions To Dismiss Or Abstain Filed By Various Defendants (ECF #280).
6 Motion of CSS, Inc. To Dismiss Counts XXI, XXV, XLVII And LIV of Plaintiff's Second Amended

Complaint Pursuant To Fed.R.Civ. P. 12(b)(6) and/or Fed.R.Civ. P. 9(b) (ECF #363 and Supplement
at ECF #463)); Defendant Global Group Technologies, Inc.’s Motion To Dismiss The Second
Amended Complaint (ECF #364); Defendant Oracle USA Inc.’s Motion To Dismiss Second Amended
Complaint For Failure To State A Cause Of Action And Supporting Memorandum Of Law (ECF
#464).
7 The Plaintiff has since settled with, or dismissed from the Third Amended Complaint, all of the

other defendants except DSI.
                                               3
             Case 09-01466-LMI      Doc 785      Filed 10/30/20   Page 4 of 18




adversary proceeding to go forward.8 The Court denied the motion to dismiss

without prejudice, and directed DSI, should it wish to proceed with such relief,

to file another motion to dismiss to address certain open issues, and include

other arguments for dismissal that DSI raised at the oral argument on the Lift

Stay Motion.9

                      FACTUAL ALLEGATIONS AGAINST DSI

       The Plaintiff sued DSI for its part in the alleged negligent design,

installation, and implementation of an inventory management system, referred

to as an Enterprise Resource Planning System (the “ERP System”), the failure of

which, according to the Plaintiff, caused the financial collapse of AASI and its

various subsidiaries and affiliates. The Third Amended Complaint alleges that

the ERP System, after a two-year delay, and running over budget, went live on

or about February 7, 2006 (the “Go Live Date”), even though the system was not

working properly, which resulted in “devastating effects” that AASI “felt

immediately,” and paralyzed AASI’s business. AASI allegedly was never able to

properly function again, and revenues decreased substantially, all of which lead

to the demise of AASI’s business.

       AASI entered into a Software License, Services, and Maintenance

Agreement (the “Agreement”) with DSI in October of 2004. DSI provided

technology intended for utilization in the ERP System. The Plaintiff alleges that



8 Order Granting In Part And Denying In Part Motion To Lift Stay And To Dismiss Third Amended
Complaint Against Data Systems International (ECF #773).
9 Order On Motion To Lift Stay And To Dismiss Third Amended Complaint Against Data Systems

International (ECF #775).
                                             4
           Case 09-01466-LMI    Doc 785     Filed 10/30/20   Page 5 of 18




DSI’s technology was intended to facilitate appropriate warehousing and

shipping of products, as well as management of product supply and demand, all

of which were components of the ERP System.

      The Third Amended Complaint alleges that the software DSI provided was

not integrated properly within the ERP System and the services provided by DSI

did not adequately address the needs of AASI. Plaintiff asserts that DSI recklessly

and with a gross lack of care, facilitated AASI’s ERP System going live on

February 7, 2006, without first conducting adequate testing of its components

or training, and without ensuring an adequate backup or parallel system was in

place should the system fail. The Third Amended Complaint alleges that DSI’s

dcLink module of the ERP System consequently rendered AASI’s existing

system’s mechanism for inventory and shipping (the “Existing System”)

inoperable, and further, that rendering the Existing System inoperable was not

part of the Agreement between AASI and DSI.

      Based on that alleged failure under the Agreement, the Plaintiff brings

claims against DSI for Breach of Contract (Count V), Breach of Warranty (Count

X), Strict Liability (Count XVI), Negligence (Count XXI), Gross Negligence (Count

XXVI), and Avoidance and Recovery of Fraudulent Transfers (Counts XXVIII and

XXIX).

                 JURISDICTION AND STANDARD OF REVIEW

      The Court has jurisdiction over this adversary proceeding pursuant to 28

U.S.C. §1334(b). As discussed in more detail in the Court’s prior opinion

dismissing the First Amended Complaint, this adversary proceeding involves
                                        5
             Case 09-01466-LMI       Doc 785      Filed 10/30/20   Page 6 of 18




intertwined core and non-core matters.10 The fraudulent transfer count

pursuant to 11 U.S.C. §548 is a core proceeding pursuant to 28 U.S.C.

§157(b)(2)(F). The state law claims, which existed prior to and independent of the

bankruptcy case are non-core matters, but are related to the bankruptcy case

and the fraudulent transfer count pursuant to 28 U.S.C. §157(c)(2)11.

       “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain

statement of the claim showing that the pleader is entitled to relief,’ in order to

‘give the defendant fair notice of what the . . . claim is and the grounds upon

which it rests. While a complaint attacked by a Rule 12(b)(6) motion to dismiss

does not need detailed factual allegations, a plaintiff's obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do. Factual

allegations must be enough to raise a right to relief above the speculative level

on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)

(internal citations omitted).

       To survive a motion to dismiss, the complaint must “state a claim to relief

that is plausible on its face.” Id. at 570. “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable



10 Memorandum Opinion on Orders Granting in Part and Denying in Part Motions to Dismiss or
Abstain Filed by Various Defendants (ECF #280) (In re All American Semiconductor, Inc., 2010 WL
2854153 (Bankr. S.D. Fla. 2010)).
11 On motion of former Defendant CSS, Inc. the District Court entered an order directing that

the adversary proceeding shall be withdrawn “after the bankruptcy court has ruled on all
dispositive motions and the case is otherwise ready to be submitted to a jury.” Order on Motion
to Withdraw the Reference dated December 8, 2009 (ECF #237).
                                              6
                Case 09-01466-LMI      Doc 785      Filed 10/30/20   Page 7 of 18




inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

         On a motion to dismiss, a court must construe the complaint in the light

most favorable to the plaintiff and accept the plaintiff’s factual allegations as

true. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th

Cir. 1997). “The scope of review on a motion to dismiss under Rule 12(b)(6) is

limited to the four corners of the complaint.” Bencomo Enterprises v. United

Specialty Ins. Co., 345 F. Supp. 3d 1401, 1404 (S.D. Fla. 2018).

         Lastly, in evaluating a motion to dismiss under Rule 12(b)(6) on statute of

limitations grounds, a court must determine “if it is ‘apparent from the face of

the complaint’ that the claim is time-barred.” La Grasta v. First Union Sec., Inc.,

358 F.3d 840, 845 (11th Cir. 2004) (citations omitted).

                                           ANALYSIS

1. The Claims Against DSI Are Time Barred

         DSI seeks dismissal of all counts against it, on the basis that the claims

are time barred. The Agreement states, in relevant part “[n]o action arising out

of or related to this Agreement may be brought more than one (1) year after the

claiming party knew or should have known.” Agreement at Article XI.1.12 DSI

argues that AASI knew or should have known on the Go Live Date that it might

have a claim against DSI, and therefore, the time to file a claim against DSI

expired prior to the Petition Date. The Plaintiff, in its Response, argues that the




12   A copy of the Agreement is attached to the Complaint and to DSI’s Motion to Dismiss.
                                                7
             Case 09-01466-LMI        Doc 785       Filed 10/30/20   Page 8 of 18




contractual limitations provision in the Agreement does not bar the claims

because the claims did not accrue until later than the Go Live Date, and the

Third Amended Complaint was, therefore, timely filed.

       a. Delaware Law Applies

       The Agreement is governed by the laws of the State of Delaware.13 The one-

year limitations period in the Agreement is shorter than the applicable Delaware

statute of limitations.14 Florida recognizes, and will enforce, a shortened statute

of limitations period if such a period is enforceable under the state law applicable

to the dispute. Burroughs Corp. v. Suntogs of Miami, Inc., 472 So. 2d 1166 (Fla.

1985) (A contract with a statute of limitations period void under Florida law, but

enforceable under Michigan law, the law applicable to the contract, is enforceable

in Florida and does not violate Florida’s public policy); see also Maxcess, Inc. v.

Lucent Technologies, Inc., 433 F.3d 1337, 1340-41 (11th Cir. 2005). Therefore,

the Court does not need to address whether the one-year contractual limitations

provision is enforceable under Florida law, but only whether it is enforceable

under Delaware law. Under Delaware law, courts recognize “there are sound

business reasons for such clauses, and [Delaware] case law has long upheld

such clauses as a proper exercise of the freedom of contract.” GRT, Inc. v.

Marathon GTF Tech., Ltd., 2011 WL 2682898, at *3 (Del. Ch. July 11, 2011)

(enforcing a provision shortening the time limitation for breach of contract claims



13Agreement at Article XI.2.
14The Delaware statute of limitations for breach of contract claims generally is three years “from
the accruing of the cause of such action.” 10 Del. C. §8106.

                                                8
           Case 09-01466-LMI    Doc 785       Filed 10/30/20   Page 9 of 18




to one year). Accordingly, the Court finds that the negotiated one-year limitation

period in the Agreement is enforceable.

      b. The Date of the Claims Accrual

      The Court previously found, based on the Plaintiff’s own allegations, that

“the causes of action against Oracle [another defendant in this adversary

proceeding] accrued no later than, and probably before, the ‘Go-Live Date’ [of

February 7, 2006].” Oracle Opinion at 10-11. DSI argues that for the same

reasons the Court held AASI’s claims against Oracle accrued on the Go Live Date,

the Court should find the Go Live Date is the date any claims accrued against

DSI because the Plaintiff’s allegations concerning AASI’s knowledge of the ERP

System’s failures apply equally to DSI.

      The Plaintiff argues that the causes of action against DSI did not accrue

until several months after the Go Live Date of February 7, 2006. The Plaintiff

asserts that because the Agreement required DSI to make repairs as necessary

to the project, a clear actionable breach could not occur until DSI failed to

complete the repairs or abandoned the project. The Plaintiff also argues that

there are non-contractual causes of action that are not subject to the contractual

limitations period.

      The Agreement contains a repair provision. “For any claim under the

warranty in this Article VII, DSI’s sole obligation shall be, without additional

charge, to correct the substantial nonconformance identified in the Warranty

Notice no later than sixty (60) days following the receipt of the Warranty Notice



                                          9
             Case 09-01466-LMI        Doc 785     Filed 10/30/20     Page 10 of 18




(the “Resolution Deadline.)” Agreement at Article VII.3. So the issue is whether

this provision creates a new cause of action (e.g. “failure to repair”).15

       DSI argues that repair efforts cannot toll accrual of a claim where a

plaintiff could allege a prima facie case after a single incident, citing Ocimum v.

AstraZeneca, 2019 WL 6726836, at *15 (Del. Super. Ct. Dec. 4, 2019) (“If a

plaintiff could allege a prima facie case of breach of contract after a single

incident, the doctrine does not apply, even if a defendant engages in ‘numerous

repeated wrongs of similar, if not same, character over an extended period.’”);

Accord In the Matter of Thomas Lawrence Reeves Irrevocable Trust, 2015 WL

1947360, at *9 (Del. Ch. Apr. 29, 2015) (“It is settled . . . that ‘the failure to

remedy a wrong does not mean that the wrong is continuing’. . . Although

uncorrected wrongs remain wrongful until remedied, they do not fit within the

narrow category of acts which are considered continuing wrongs.”). Plaintiff

attempts to distinguish Matter of Thomas Lawrence Reeves Irrevocable Trust on

the grounds that, while the Delaware case holds that failure to remedy a wrong

does not delay accrual of a cause of action, the Agreement includes the

negotiated repair provision. Therefore, Plaintiff argues, the cause of action

arising from the breach of the contractual duty to repair did not accrue until it

was clear DSI would not, or could not, repair the ERP System failure.



15
  In its Response, the Plaintiff raised the continuing breach doctrine as a defense to the one-year
contractual limitations argument. However, at the June 29, 2020 hearing on the Motion to
Dismiss, the Plaintiff conceded that the doctrine does not apply to contractual limitations
provisions like the one at issue here, as contrasted with statutory limitations periods. Thus, the
Court need not address whether the continuing breach doctrine would act to toll the one-year
contractual limitations period.
                                               10
              Case 09-01466-LMI      Doc 785       Filed 10/30/20   Page 11 of 18




         The Plaintiff has been unable to point to any case law that supports its

argument that the repair provision created an independent contractual duty with

a separate claim that only accrued when it was clear the ERP System could not

be fixed. Nor does the Third Amended Complaint seek such relief; the word

“repair” does not appear in the Third Amended Complaint and the only reference

to “correct” in the the Third Amended Complaint is identified as a possible

example in a list of examples of why DSI did not peform the Agreement in a

“workmanlike manner.”16

         The Third Amended Complaint also fails to adequately plead that the duty

to repair tolled the contractual limitations period. Under Delaware law, the

accrual of a cause of action can be tolled if the plaintiff establishes that an

exception applies. See Eni Holdings, LLC v. KBR Grp. Holdings, LLC, 2013 WL

6186326, at *11 (Del. Ch. Nov. 27, 2013). Common exceptions include the

doctrines of equitable tolling, fraudulent concealment, and the discovery rule

(also known as the doctrine of unknowable injury). Id. However, where the

parties have negotiated a contractual limitations period, tolling will not apply to

a potential claim the existence of which was “knowable or predictable” and

therefore, presumed to have been anticipated in the negotiated limitations

period. Id. at *14 (declining to apply the discovery tolling doctrine to a contractual

limitations period “where the inherent unknowability of a potential claim is itself

knowable or predictable, and thus the proper source of negotiation and




16   Third Amended Complaint (ECF #542) at ¶183.
                                             11
           Case 09-01466-LMI     Doc 785   Filed 10/30/20   Page 12 of 18




resolution between the parties to the contract. . . . [P]arties who contract for an

abbreviated limitations period must be held to their bargain.”).

      There is no question that the possible need for repair was contemplated

by the Agreement because the Agreement does have a contractual repair

provision. Had the parties wished to toll the contractual limitations period

pending repair of any systems problems, the parties could have addressed tolling

in the Agreement. But there is no part of the Agreement, either in Article VII,

which includes the repair obligation, or in Article XI, the limitations section, that

provides for the tolling of the contractual limitations deadline based on the

obligation to repair. Because the Agreement does not include a tolling provision,

the repair obligation did not toll accrual of the one-year contractual limitations

with respect to the breach of contract claims. And because AASI could have

alleged a prima facie case for its contractual claims as of the Go Live Date, the

one-year limitations period began, at the latest, on February 7, 2006 and expired

on February 7, 2007, before the Petition Date.

      The Plaintiff’s tort claims, even if they were viable, are also not tolled.

Tolling of a tort claim is limited to situations where there has been concealment,

fraud, or if the injury is inherently unknowable. See e.g., Boerger v. Heiman, 965

A.2d 671, 674 (Del. 2009), citing Coleman v. Pricewaterhousecoopers, LLC, 854

A.2d 838, 842 (Del. 2004) (citations omitted) (“Generally, a cause of action arising

in tort ‘accrues’ at the time the tort is committed. . . . Ignorance of the cause of

action will not toll the statute [of limitations], absent concealment or fraud, or

unless the injury is inherently unknowable and the claimant is blamelessly
                                         12
           Case 09-01466-LMI    Doc 785    Filed 10/30/20   Page 13 of 18




ignorant of the wrongful act . . . .”). The Plaintiff has not made any such

allegations. Because the Third Amended Complaint fails to allege any facts to

suggest that any of the Plaintiff’s tort claims could be tolled, those claims,

therefore, are time barred under the one-year contractual limitation provision.

      Based on the foregoing, the Court finds that the causes of action against

DSI in the Third Amended Complaint, even if otherwise actionable, accrued no

later than February 7, 2006, requiring the filing of any complaint no later than

February 7, 2007. Because the limitations period for these claims expired prior

to the Petition Date, the claims are time barred and all counts of the Third

Amended Complaint seeking relief against DSI are dismissed.

2. The Agreement and Economic Loss Rule Bar All Counts for Negligence,
Gross Negligence, and Strict Liability.

      DSI also seeks dismissal of the counts for negligence, gross negligence,

and strict liability (together the “Tort Claims”) based upon the terms of the

Agreement and the economic loss rule.

   a. Under the Agreement, the Plaintiff’s Claims for Damages arising from
      tort are barred.

      The Third Amended Complaint alleges that DSI not only breached the

Agreement, but also committed acts of ordinary and gross negligence, and is

strictly liable to Plaintiff. However, AASI and DSI specifically waived any recovery

based on such claims.

      Article VIII of the Agreement limits the types of damages for which claim

can be made:



                                        13
           Case 09-01466-LMI   Doc 785   Filed 10/30/20   Page 14 of 18




            ARTICLE VIII. LIMITATION OF LIABILITY

            Unless specifically set forth in this Agreement, and
            except for (i) a breach of Article VI, (ii) any breach of
            Customer’s intellectual property rights, and (iii) the
            indemnification obligations of DSI under Article IX,
            DSI’s liability for damages under this Agreement shall
            be limited to the amount of the fees paid by Customer
            for the relevant Licensed Product(s), Maintenance
            Services or Training giving rise to the liability. UNLESS
            SPECIFICALLY SET FORTH IN THIS AGREEMENT,
            AND EXCEPT FOR (I) A BREACH OF ARTICLE VI, (II)
            ANY BREACH OF EITHER PARTY’S INTELLECTUAL
            PROPERTY            RIGHTS,       OR        (III)     THE
            INDEMNIFICATION OBLIGATIONS OF DSI UNDER
            ARTICLE IX, IN NO EVENT SHALL EITHER PARTY
            BE LIABLE FOR ANY INDIRECT, SPECIAL,
            MULTIPLE, EXEMPLARY, INCIDENTAL, PUNITIVE
            OR     CONSEQUENTIAL         DAMAGES          INCLUDING,
            WITHOUT LIMITATION, DAMAGES FOR LOSS OF
            GOODWILL, PROFITS, DATA, (OR USE THEREOF),
            OR BUSINESS INTERRUPTION ARISING OUT OF
            EITHER PARTY’S ACT OR FAILURE TO ACT,
            WHETHER SUCH DAMAGES ARE LABELED IN TORT,
            CONTRACT, OR OTHERWISE, EVEN IF SUCH PARTY
            HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
            DAMAGES. THE LIMITATIONS SET FORTH IN THIS
            SECTION SHALL APPLY EVEN IF ANY EXCLUSIVE
            REMEDY IN THIS AGREEMENT FAILS OF ITS
            ESSENTIAL PURPOSE.

(emphasis in original).

      The damage claims in the Third Amended Complaint for negligence (Count

XXI) and gross negligence (Count XXVI) seeks recovery for damage to the Existing

System and the strict liability claim (Count XVI) seeks recovery for damage to

“goodwill, customer relations, and value as a going concern” and are therefore

all barred by the Agreement.




                                       14
             Case 09-01466-LMI        Doc 785     Filed 10/30/20     Page 15 of 18




     b. Plaintiff’s Tort Claims are Barred Under the Economic Loss Doctrine.

       The parties agree that Delaware law applies to application of the economic

loss doctrine. The economic loss rule is a judicially created doctrine that

prohibits recovery in tort where the only damages suffered are economic in

nature, as opposed to a claim for personal injury or damage to other property.

Danforth v. Acorn Structures, Inc., 608 A.2d 1194, 1195 (Del. 1992). The rationale

for the rule is to draw a distinction between contract recovery and tort recovery;

breach of contract claims are limited to economic damages, while tort claims

allow recovery for physical injuries or damages to other property. Id. at 1196.17

       As one Delaware court explained, “the [economic loss] rule requires a

plaintiff to sue in contract and not in tort ‘where an action is based entirely on a

breach of the terms of a contract between the parties and not on a violation of

an independent duty imposed by law.’ . . . The rule ‘supports the ability of

persons to allocate the risks of business transactions.’’’ Israel Discount Bank of

New York v. First State Depository Co., LLC, 2012 WL 4459802, at *14 (Del. Ch.

Sept. 27, 2012) (emphasis added; internal citations omitted); see also Kuroda v.

SPJS Holdings, L.L.C., 971 A.2d 872, 889 (Del. Ch. Apr. 15, 2009).18


17 A major difference between Florida and Delaware is that Delaware applies the economic loss
doctrine in all cases, not just product liability cases. Compare Tiara Condominium Ass’n, Inc., v.
Marsh & McLennan Companies, Inc., 110 So. 3d 399, 407 (Fla. 2013) with Commonwealth Const.
Co. v. Endecon, Inc., 2009 WL 609426, at *4 (Del. Super. Ct. Mar. 9, 2009) (“Delaware courts
have applied the economic loss doctrine outside the realm of defective products to bar claims for
negligent management and negligent breach of a service contract.”).
18 See also Int'l Fid. Ins. Co. v. Mattes Elec., Inc., 2002 WL 1400217 (Del. Super. Ct. June 27,

2002) (negligence claim against contract manager of construction project barred by economic
loss doctrine); J.W. Walker & Sons, Inc. v. Constr. Mgmt. Serv. Inc., 2008 WL 1891385 (Del. Super.
Ct. Feb. 28, 2008) (negligence claim by subcontractor against contractor only alleging economic
losses barred by economic loss doctrine).

                                               15
           Case 09-01466-LMI   Doc 785    Filed 10/30/20   Page 16 of 18




      The economic loss rule also prohibits tort recovery when a product

damages itself, causing economic loss, but does not cause damage to any

property other than itself. Delmarva Power & Light v. Meter-Treater, Inc., 218 F.

Supp. 2d 564, 569 (D. Del. 2002) (“purely economic recovery [in tort] cannot

occur in the absence of damage to ‘other property.’”).

      To avoid the economic loss doctrine, the Plaintiff had to allege an

independent duty imposed by law outside the terms of the Agreement. This the

Plaintiff has failed to do. The allegations of the Third Amended Complaint tie all

of the claims raised to asserted failures under the Agreement:

      DSI failed to perform its obligations under its contract with All
      American in a reasonable, workmanlike manner in accordance with
      industry standards. The provision of services that would have met
      the requirement of “reasonable and workmanlike manner” but were
      not provided by DSI would have included: adequate testing of its
      components of the ERP System, including volume testing; proper
      communication of problems; proper coordination among other ERP
      System vendors; adequate foresight with respect to the ERP System
      failure; the ability to prevent, mitigate, manage, and/or correct the
      failure; and, the implementation of backup or parallel systems.

Third Amended Complaint (ECF #542) at ¶183 (emphasis added). The Plaintiff

does not allege DSI had a contractual obligation to “implement a backup or

parallel system” nor could it, since there is no such obligation in the Agreement.

The Third Amended Complaint alleges the failure to provide a backup or parallel

system was a failure to perform the Agreement “in a reasonable, workmanlike

manner.” However the Third Amended Complaint does not allege that such an




                                       16
            Case 09-01466-LMI        Doc 785     Filed 10/30/20    Page 17 of 18




obligation, even if there was one, exists independent of DSI’s performance of the

Agreement.19

       The Plaintiff claims that the Third Amended Complaint alleges that the

defective product, the ERP System, caused damage to other property, that is, the

Existing System, and that somehow DSI was responsible to make sure the

Existing System would continue to function. However, the Third Amended

Complaint does not allege that the ERP System damaged the Existing System,

but, rather, that in the list of DSI’s “unworkmanlike” services, DSI failed to

implement a back up or parallel system just in case the ERP System didn’t work.

       Accordingly Plaintiff’s claims for strict liability (XVI), negligence (XXI) and

gross negligence (XXVI) fail to allege an independent duty, and are DISMISSED

WITH PREJUDICE.

3. Plaintiff’s Claims Against DSI Are Not Barred by the Doctrine of Judicial
Estoppel.

       For the reasons stated on the record at the June 29, 2020 hearing on the

Motion to Dismiss, the argument that Plaintiff’s claims against DSI are barred

by the doctrine of judicial estoppel is rejected.

                                       CONCLUSION

       In conclusion, all counts against DSI in the Third Amended Complaint, are

DISMISSED WITH PREJUDICE.

                                             ###



19 The Court is not suggesting that it is plausible that DSI’s obligations under the Agreement
included responsibility for the entire Existing System or the ERP System, but the Court does not
need to reach that issue in light of its ruling.
                                              17
          Case 09-01466-LMI   Doc 785   Filed 10/30/20   Page 18 of 18




Copies furnished to:
John Lyons, Esq.
Thomas Messana, Esq.

      Attorney Lyons is hereby directed to serve a conformed copy of this Order
upon receipt to all interested parties and file a Certificate of Service.




                                      18
